 1 STEPHAN C. VOLKER (CSB #63093)                                                                 10.582.02
   ALEXIS E. KRIEG (CSB #254548)
 2 STEPHANIE L. CLARKE (CSB #257961)
   JAMEY M.B. VOLKER (CSB #273544)
 3 LAW OFFICES OF STEPHAN C. VOLKER
   1633 University Avenue
 4 Berkeley, California 94703
   Tel: 510/496-0600
 5 Fax: 510/845-1255
 6 Attorneys for Plaintiffs
   NORTH COAST RIVERS ALLIANCE, CALIFORNIA
 7 SPORTFISHING PROTECTION ALLIANCE, PACIFIC
   COAST FEDERATION OF FISHERMEN’S
 8 ASSOCIATIONS, SAN FRANCISCO CRAB BOAT
   OWNERS ASSOCIATION, INC., and INSTITUTE
 9 FOR FISHERIES RESOURCES
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                                    FRESNO DIVISION
13
     NORTH COAST RIVERS ALLIANCE,                           )   Civ. No. 16-cv-307-DAD-SKO
14   CALIFORNIA SPORTFISHING                                )
     PROTECTION ALLIANCE, PACIFIC                           )   PLAINTIFFS’ OPPOSITION TO
15   COAST FEDERATION OF                                    )   FEDERAL DEFENDANTS’
     FISHERMEN’S ASSOCIATIONS, SAN                          )   MOTION TO DISMISS
16   FRANCISCO CRAB BOAT OWNERS                             )   PLAINTIFFS’ FIRST CLAIM
     ASSOCIATION, INC., and INSTITUTE                       )
17   FOR FISHERIES RESOURCES,                               )
                                                            )   Judge Dale A. Drozd
18                              Plaintiffs,                 )
                                                            )
19                   v.                                     )
                                                            )
20   UNITED STATES DEPARTMENT OF                            )
     THE INTERIOR, and UNITED STATES                        )
21   BUREAU OF RECLAMATION,                                 )
                                                            )
22                              Defendants,                 )
                                                            )
23   WESTLANDS WATER DISTRICT, SAN                          )
     LUIS WATER DISTRICT, and PANOCHE                       )
24   WATER DISTRICT,                                        )
                                                            )
25                              Intervenor-Defendants.      )
                                                            )
26
27
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim                                 Case No. 16–cv-307-DAD-SKO
 1                                              TABLE OF CONTENTS
 2
     TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 3
     INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 4
     FACTUAL AND PROCEDURAL BACKGROUND.. . . . . . . . . . . . . . . . . . . . . . . . . 5
 5
     STANDARD OF REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 6
     ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 7
     I.       THE LARGEST WIIN ACT CONTRACT FAILED TO EXTINGUISH
 8            THE OPERATIVE INTERIM RENEWAL CONTRACT. . . . . . . . . . . . . . . . 9
 9 II.        EFFECTIVE RELIEF CAN BE GRANTED AS TO THE
              OPERATIVE INTERIM RENEWAL CONTRACT. . . . . . . . . . . . . . . . . . . . 11
10
11 CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
12 CERTIFICATE OF SERVICE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim                   -2-                             Case No. 16–cv-307-DAD-SKO
 1                                               TABLE OF AUTHORITIES
 2
                                                                   Cases
 3
      American Rivers v. National Marine Fisheries Service,
 4         126 F.3d 1118 (9th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 5 Arizonans for Official English v. Arizona
         520 U.S. 43 (1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 6
   Campbell-Ewald Co. v. Gomez
 7       577 U.S. 153 (2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 8 Chafin v. Chafin
         568 U.S. 165, 172 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 9
   Chang v. United States
10       327 F.3d 911 (9th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
11 Hamidi v. Service Employees International Union Local 1000
        386 F. Supp. 3d 1289 (E.D. Cal. 2019).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
12
   Murphy v. Hunt
13      455 U.S. 478 (1982). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
14 Pacific Coast Federation of Fishermen’s Associations v. United States
         Department of Interior
15       655 Fed.Appx 595 (9th Cir. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
16 Public Utilities Commission of Stat of California v. Federal Energy Regulatory
         Commission
17       100 F.3d 1451 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
18 Rosemere Neighborhood Association v. U.S. Environmental Protection Agency
        581 F.3d 1169 (9th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
19
20                                                 United States Constitution
21 Article III
          § 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
22
23                                                       United States Code
24 Title 42
          § 4321 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
25
26 //
27 //
28

      Plaintiffs’Opposition to Federal Defendants’
      Motion to Dismiss Plaintiffs’ First Claim                      -3-                               Case No. 16–cv-307-DAD-SKO
 1                                                          Public Laws
 2 Central Valley Project Improvement Act (“CVPIA”)
   Pub. L. 102-575, 108 Stat. 4600 (1992)
 3       § 3402(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
         § 3404(c)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 4
   Water Infrastructure Improvements of the Nation (“WIIN”) Act,
 5 Pub. L. 114-322
         § 4011. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10
 6
 7                                                               Rules
 8 Federal Rules of Civil Procedure
 9            Rule 12(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim                     -4-                               Case No. 16–cv-307-DAD-SKO
 1                                                  INTRODUCTION
 2           Plaintiffs North Coast Rivers Alliance, California Sportfishing Protection
 3 Alliance, Pacific Coast Federation of Fishermen’s Associations, San Francisco Crab
 4 Boat Owners Association, Inc, and Institute for Fisheries Resources’ (collectively
 5 “plaintiffs’”) long-standing claims against Defendants United States Department of
 6 Interior and United States Bureau of Reclamation (collectively “Reclamation”), as
 7 stated in the First Claim for Relief (“First Claim”) in Plaintiffs’ Second Amended and
 8 Supplemental Complaint (“Second Amended Complaint”), are not moot and should be
 9 decided on their merits. Plaintiffs have consistently alleged that Reclamation has failed
10 to comply with the National Environmental Policy Act (“NEPA”), 42 U.S.C. section
11 4321 et seq., in preparing and approving the Environmental Assessments (“EAs”) and
12 Findings of No Significant Impact (“FONSIs”) for iterations of six interim renewal
13 water service contracts between Reclamation and intervenor-defendants. The most
14 recent round of interim contracts expire, per their terms, on February 22, 2022. The
15 largest of these contracts was not extinguished by Reclamation’s WIIN Act conversion
16 contract. As detailed below, plaintiffs’ First Claim is decidedly not moot. Instead it is
17 properly before this Court and must be decided on its merits.
18
19                          FACTUAL AND PROCEDURAL BACKGROUND
20           Plaintiffs’ First Claim challenges Reclamation’s pattern of issuing interim water
21 contracts to Central Valley Project contractors without undertaking the necessary
22 environmental review required by NEPA. For more than two decades, Reclamation
23 issued a series of interim renewal contracts, relying on a string of perfunctory EAs and
24 FONSIs. Reclamation did so because when Congress enacted the Central Valley
25 Project Improvement Act, Public Law No. 102-575, 108 Stat. 4600 (“CVPIA”) in 1992,
26 it limited Reclamation’s authority to enter into new long-term contracts with existing
27 water contractors by requiring Reclamation to first undertake environmental review –
28 including the preparation of an environmental impact statement (“EIS”) under NEPA –

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim          -5-             Case No. 16–cv-307-DAD-SKO
 1 before it could renew any long-term repayment or water service contract. CVPIA
 2 §§ 3402(a), 3404(c)(1). Contrary to Congress’ clear intent, Reclamation sidestepped its
 3 duty to prepare that comprehensive environmental review by instead adopting a series
 4 of vague and empty “interim” EAs and FONSIs for more than twenty years.
 5           Plaintiffs filed their complaint challenging Reclamation’s 2016 EA and FONSI
 6 on March 4, 2016. Dkt. 1. In August 2016, Reclamation sought voluntary remand
 7 without vacatur, in light of the Ninth Circuit’s decision in Pacific Coast Federation of
 8 Fishermen’s Associations v. United States Department of Interior, 655 Fed.Appx 595
 9 (9th Cir. 2016), which found that Reclamation had violated NEPA is approving the
10 prior interim renewal contracts. Plaintiffs opposed Reclamation’s attempt to delay
11 resolution of their claims at that time. Plaintiffs correctly pointed out that “[n]ot only
12 would a voluntary remand not save any judicial or litigant resources, plaintiffs and the
13 public would be profoundly prejudiced by the resulting delay.” Dkt. 34, p. 5 (see also
14 Dkt. 27, pp. 3-4 (opposing Reclamation’s Motion for Stay as unduly delaying resolution
15 of plaintiffs’ claims)). Notwithstanding plaintiffs’ vigorous opposition, in December
16 2016 this Court granted Reclamation’s Motion for Voluntary Remand. Dkt. 52.
17 Consequently, Reclamation avoided judicial examination of its continuing violation of
18 NEPA, effectively nullifying the Ninth Circuit’s ruling. Instead, Reclamation prepared
19 its Remand EA and FONSI (AR 3), which continued its unlawful practice of evading its
20 duty to prepare an adequate environmental review under NEPA. In response, on
21 September 28, 2017, plaintiffs filed their First Amended Complaint. Dkt. 64.
22           On March 12, 2018, this Court granted defendant-intervenor Westlands Water
23 District’s (“Westlands’”) Motion to Dismiss plaintiffs’ second cause of action from their
24 First Amended Complaint, which challenged Reclamation’s failure to prepare an EIS for
25 the interim renewal contracts. Dkt. 78. On May 29, 2018, plaintiffs filed their summary
26 judgment motion and supporting papers. Dkt. 85, 85-1 to 85-5. Defendants filed their
27 summary judgment motions on July 26, 2018. Dkt. 90 through Dkt. 94. Plaintiffs filed
28 their combined opposition and reply brief on August 30, 2018 (Dkt. 95), and

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim      -6-                 Case No. 16–cv-307-DAD-SKO
 1 defendants’ replies were filed on October 4 and October 5, 2018 (Dkt. 96-97). For over
 2 two years, this Court has declined to rule on the parties’ fully-briefed cross-motions for
 3 summary judgment. Instead it has ordered the Clerk of Court to administratively
 4 terminate the pending motions, in prospective anticipation that plaintiffs’ claims might
 5 become moot. Dkt. 117, p.4.
 6           On July 8, 2020, plaintiffs moved for leave to file their Second Amended and
 7 Supplemental Complaint (Dkt. 120) challenging defendants’ approval of permanent
 8 “repayment” or “conversion” water delivery contracts. On August 25, 2020, this Court
 9 granted that motion. Dkt. 126. The next day, plaintiffs filed their Second Amended and
10 Supplemental Complaint. Dkt. 127.
11           The parties’ cross-motions for summary judgment and plaintiffs’ First Claim for
12 Relief pertain to contracts between Reclamation and Westlands.1 Westlands’ principal
13 contract with Reclamation provides for delivery of up to 1,150,00 acre feet (“1.15
14 MAF”) of water annually and is identified by number 14-06-200495A. AR 5. Interim
15 Renewal Contract 14-06-200495A-IR5, as challenged in plaintiffs’ First Amended
16 Complaint – expired on February 28, 2018. AR 934. But, it was immediately replaced
17 by Interim Renewal Contract 14-06-200495A-IR6, which expired on February 29, 2020.
18 See, Dkt. 91, p. 6 n. 6. And that Interim Contract was then immediately replaced with
19 yet another. As Reclamation’s March 9, 2020, Status Report to this Court admits,
20 “Reclamation and Westlands entered into another two-year interim renewal service
21 contract” which is “substantively the same as the interim renewal contract that expired
22 on February 29, 2020,” Dkt. 116, p. 3. The 2020 contract, Interim Renewal Contract
23 14-06-200495A-IR7, expires on February 28, 2022. Thus, it remains in effect. And,
24 like the main contract, the other five interim renewal contracts between Westlands and
25 Reclamation were renewed through February 28, 2022.
26
      1
27      Westlands – through its two distribution districts – has obtained full or partial
28    assignments of water contracts for the Widren, Broadview, Mercy Springs, and
      Centinella Water Districts. See, e.g., AR 5.

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim      -7-                  Case No. 16–cv-307-DAD-SKO
 1           Westlands and Reclamation have also executed agreements that purport to
 2 convert the contracts from water service contracts to water repayment contracts,
 3 pursuant to the 2016 Water Infrastructure Improvements of the Nation (“WIIN”) Act,
 4 Pub. L. 114-322, § 4011. Reclamation entered into these Repayment Contracts without
 5 conducting any environmental review.
 6           Fatal to Reclamation’s pending motion to dismiss the First Claim, the terms of the
 7 largest Repayment Contract – with Westlands, for up to 1.15 MAF annually – fail to
 8 extinguish that operative Interim Renewal Contract, which remains effective until
 9 February 28, 2022.2
10                                            STANDARD OF REVIEW
11           Reclamation challenges plaintiffs’ First Claim under Federal Rules of Civil
12 Procedure, Rule 12(b)(1). Dkt. 130, p. 6. Reclamation asserts that this Court lacks
13 subject matter jurisdiction over this claim, arguing that all the interim renewal contracts
14 have been mooted by the Repayment Contracts. Id. “‘A claim is moot if it has lost its
15 character as a present, live controversy.’” Rosemere Neighborhood Association v. U.S.
16 Environmental Protection Agency, 581 F.3d 1169, 1172-1173 (9th Cir. 2009) (quoting
17 American Rivers v. National Marine Fisheries Service, 126 F.3d 1118, 1123 (9th Cir.
18 1997)).
19           “Article III of the Constitution limits federal-court jurisdiction to ‘cases’ and
20 ‘controversies.’ U.S. Const., Art. III, § 2. [The Supreme Court has] interpreted this
21 requirement to demand that ‘an actual controversy . . . be extant at all stages of review,
22 not merely at the time the complaint is filed.’” Campbell-Ewald Co. v. Gomez, 577 U.S.
23 153, 160 (2016) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 67
24 (1997)).
25           Mootness presents a question of law and “[t]he party asserting mootness carries a
26
27    2
       See Exhibit 1 to Declaration of Counsel in Support of Plaintiffs’ Opposition to
28    Motions to Dismiss.

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim       -8-                   Case No. 16–cv-307-DAD-SKO
 1 heavy burden of establishing that no effective relief remains for the court to provide.”
 2 Chang v. United States, 327 F.3d 911, 918-919 (9th Cir. 2003). Indeed, “‘[a]s long as
 3 the parties have a concrete interest, however small, in the outcome of the litigation, the
 4 case is not moot.’” Campbell-Ewald Co., 577 U.S. at 161 (quoting Chafin v. Chafin,
 5 568 U.S. 165, 172 (2013)). And where, as here, there remains a live controversy, this
 6 Court cannot dismiss it as moot.
 7           Reclamation argues that it is plaintiffs’ “burden of establishing the Court’s
 8 jurisdiction,” and that until this burden is satisfied, this Court “presumptively lacks
 9 subject matter jurisdiction.” Dkt. 30, pp. 6-7. Plaintiffs may demonstrate subject matter
10 jurisdiction by providing evidence outside the allegations of the operative complaint.
11 Hamidi v. Service Employees International Union Local 1000, 386 F. Supp. 3d 1289,
12 1294 (E.D. Cal. 2019). As Reclamation and Westlands failed to extinguish Interim
13 Renewal Contract 2014-06-200-495A-IR7, plaintiffs can easily meet this burden here.
14
15                                                  ARGUMENT
16
     I.      THE LARGEST WIIN ACT CONTRACT FAILED TO EXTINGUISH
17           THE OPERATIVE INTERIM RENEWAL CONTRACT
18           Reclamation claims in its Motion to Dismiss (Dkt. 130) that “the six Interim
19 Renewal Contracts have all been converted to repayment contracts under the WIIN
20 Act.” Dkt. 130, p. 7. Based on this claim, Reclamation argues that the interim renewal
21 contracts “no longer exist,” and therefore this Court “cannot declare [them] unlawful or
22 enjoin” them. Dkt. 130, 7. But Reclamation’s claim is demonstrably untrue.
23           Interim Renewal Contract 14-06-200495A-IR6 expired by its terms on February
24 29, 2020. As Reclamation’s March 9, 2020, Status Report to this Court admits,
25 “Reclamation and Westlands entered into another two-year interim renewal service
26 contract” which is “substantively the same as the interim renewal contract that expired
27 on February 29, 2020.” Dkt. 116, p. 3. Their latest Interim Renewal Contract was
28 needed because the Repayment Contract between Westlands and Reclamation would not

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim        -9-                 Case No. 16–cv-307-DAD-SKO
 1 become effective until June 1, 2020 – three months after the previous Interim Renewal
 2 Contract had expired on February 29, 2020. Thus, the Interim Renewal Contract
 3 currently in effect, for the term of March 1, 2020 to February 28, 2022, is 14-06-
 4 200495A-IR7.3
 5           The corresponding Repayment Contract, however, states that Reclamation and
 6 Westlands “entered into Delta Division and San Luis Unit Contract Number
 7 14-06-200-495A-IR1 and subsequent Interim Renewal Contracts 14-06-200-495A-IR2
 8 through 14-06-200-495A-IR6, the last of which is hereinafter referred to as the ‘Existing
 9 Contract’, which established terms for the delivery of Project Water to the Contractor
10 from the Delta Division and San Luis Unit, and which was in effect the date the WIIN
11 Act was enacted . . . .” Executed Repayment Contract, 3:52-57 (emphasis added).
12           Although the Repayment Contract states: “WHEREAS, the Contracting Officer
13 and the Contractor agree to amend and convert the Existing Contract pursuant to section
14 4011 of the WIIN Act and other Federal Reclamation law on the terms and conditions
15 set forth below,” this conversion does not extinguish the operative interim contract.
16 Executed Repayment Contract, 7:146-148. This is so because the Repayment Contract
17 specifies that the “Existing Contract” is defined as the 2018-2020 interim renewal
18 contract (Interim Renewal Contract 14-06-200-495A-IR6), rather than the most recent
19 Interim Renewal Contract, which runs from 2020 to 2022. The Executed Repayment
20 Contract is silent as to Interim Renewal Contract 14-06-200-495A-IR7, which was
21 effective March 1, 2020 and remains in effect until February 28, 2022. Thus, whether
22 or not the Repayment Contract might have attempted to convert, by its own plain
23 language it clearly failed to convert, the currently effective Interim Renewal Contract.
24           It also appears that, in preparing the most recent Interim Renewal Contract,
25 neither Reclamation nor Westlands altered the contract’s language to account for
26
27    3
       See Exhibit 2 to Declaration of Counsel in Support of Plaintiffs’ Oppositions to
28    Motions to Dismiss.

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim      - 10 -              Case No. 16–cv-307-DAD-SKO
 1 Westlands’ WIIN Act conversion application. The only publicly available version of
 2 the 2020 Interim Renewal Contract – on Reclamation’s website – states merely that
 3 “This Contract shall be effective from March 1, 2020, and shall remain in effect through
 4 February 28, 2022, and thereafter will be renewed as described in Article 2 of IR1 if a
 5 long-term renewal contract has not been executed with an effective commencement date
 6 of March 1, 2022’” Interim Renewal Contract 14-06-200-495A-IR7, p. 3. Thus, the
 7 Interim Renewal Contract currently in effect does not provide that it would be rendered
 8 ineffective, or otherwise revoked, at the time a Repayment Contract takes effect.
 9 Instead, it remains in effect until February 28, 2022.
10           As the 2020 Interim Renewal Contract between Reclamation and Westlands was
11 improperly approved without compliance with NEPA, and remains in effect, plaintiffs’
12 First Claim alleges a live controversy.
13 II.       AS THE FIRST CLAIM RETAINS ITS CHARACTER AS A LIVE
             CONTROVERSY AND THIS COURT MAY GRANT EFFECTIVE
14           RELIEF AS TO THE OPERATIVE INTERIM RENEWAL CONTRACT,
             RECLAMATION’S MOTION MUST FAIL
15
             Reclamation argues that plaintiffs’ “alleged injury under the Interim Renewal
16
     Contracts vanishes if these contracts are no longer in effect under the CVPIA, or
17
     capable of repetition . . . .” Dkt. 130, pp. 8-9 (emphasis added). As Reclamation’s
18
     entire motion is predicated upon the assumption that no interim renewal contracts
19
     remain in effect, none of Reclamation’s authorities apply to the facts here.
20
             Indeed, Reclamation discusses several cases that apply where challenged conduct
21
     is technically moot, but exempt from dismissal because the conduct is “capable of
22
     repetition yet evading review.” Dkt. 131, pp. 9-10 (citing Public Utilities Commission
23
     of Stat of California v. Federal Energy Regulatory Commission, 100 F.3d 1451, 1459
24
     (9th Cir. 1996); Murphy v. Hunt, 455 U.S. 478, 482 (1982)). Yet this Court does not
25
     need to examine whether Reclamation’s conduct is “capable of repetition while evading
26
     review,” as such an inquiry is only necessary when a claim is technically moot, which is
27
     not the case here. While the 2016 Interim Renewal Contracts have expired, Interim
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim      - 11 -              Case No. 16–cv-307-DAD-SKO
 1 Renewal Contract 2014-06-200-495A-IR7 is effective until 2022. And, as discussed
 2 above, Interim Renewal Contract 2014-06-200-495A-IR7 was not extinguished by
 3 Reclamation and Westlands’ Repayment Contract.
 4           Reclamation prepared one EA and one FONSI that purported – but failed – to
 5 satisfy Reclamation’s NEPA obligations for that contract as well as the five other
 6 Interim Renewal Contracts between Reclamation and Westlands for the two year period
 7 of 2020 to 2022. This Court continues to retain jurisdiction to declare that NEPA
 8 review was unlawful, and to order Reclamation to undertake the NEPA review
 9 requested in plaintiffs’ summary judgment motion as to Interim Renewal Contract 2014-
10 06-200-495A-IR7.
11                                                  CONCLUSION
12           Plaintiffs’ First Claim continues to present a live controversy as to Reclamation’s
13 EA and FONSI for Interim Renewal Contract 2014-06-200-495-IR7. This Court has
14 continued to delay ruling on the parties’ cross-motions for summary judgment, which
15 have been fully briefed for over two years, in anticipation that it eventually might lose
16 jurisdiction to resolve the controversy. Yet, throughout this two-year time period,
17 Reclamation has continued its failure to comply with NEPA. For the reasons discussed
18 above, this Court should deny Reclamation’s Motion to Dismiss and should instead
19 finally resolve the parties’ long-outstanding cross-motions for summary judgment as to
20 that claim.
21
22 Dated: December 1, 2020                           Respectfully submitted,
23                                                   s/ Stephan C. Volker
                                                     STEPHAN C. VOLKER
24                                                   Attorney for Plaintiffs
                                                     NORTH COAST RIVERS ALLIANCE,
25                                                   CALIFORNIA SPORTFISHING PROTECTION
                                                     ALLIANCE, PACIFIC COAST FEDERATION
26                                                   OF FISHERMEN’S ASSOCIATIONS, SAN
                                                     FRANCISCO CRAB BOAT OWNERS
27                                                   ASSOCIATION, INC., AND INSTITUTE FOR
                                                     FISHERIES RESOURCES
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim          - 12 -                 Case No. 16–cv-307-DAD-SKO
 1                                           CERTIFICATE OF SERVICE
 2           I, Alexis E. Krieg, hereby declare:
 3           My business address is the Law Offices of Stephan C. Volker, 1633 University Street,
 4 Berkeley, California 94703.
 5           On December 1, 2020, I served the following documents described as:
 6
             PLAINTIFFS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION TO
 7                         DISMISS PLAINTIFFS’ FIRST CLAIM
 8 by electronic filing with the Clerk of the Court using the CM/ECF system, which sends
 9 notification of such filing to the email addresses registered in the above entitled action.
10           I declare under penalty of perjury that the foregoing is true and correct.
11 Dated: December 1, 2020                          /s/ Alexis E. Krieg
                                                    ALEXIS E. KRIEG
12                                                  Attorney for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Plaintiffs’Opposition to Federal Defendants’
     Motion to Dismiss Plaintiffs’ First Claim                 - 13 -          Case No. 16–cv-307-DAD-SKO
